Title: To Thomas Jefferson from William Jarvis, 10 December 1806
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Lisbon 10th. Decr. 1806
                        
                        When so small a Man as myself, without having any particular business addresses a person whose reputation is
                            more owing to his great abilities as an Author Philosopher & Statesman than to his high Station, it may appear the
                            effect of vanity or with some sinister view. But I can assure you Sir the former is not the case farther than that just
                            pride, (if this has any affinity to vanity) which every person, who is not lost to all sense of pride must experience in
                            the good opinion & countenance of so dignified a character: and I will also assure you Sir that it is not owing to the
                            latter, for I am perfectly Satisfied with the place you have already honored me with. My mercantile education & active
                            concern in business for several years, having made me tolerably well acquainted with Commerce, added to the intimate
                            knowledge I acquired of the detail of Nautical affairs in the course of two or three years voyaging and of the class of
                            people engaged in that life, I conceive has well fitted me for my Station, and I trust that I have done my duty in it: but
                            notwithstanding I may think that I am equal to this, yet every day I have so much more reason to be ashamed that I know so
                            little than to be flattered with the little I do know, that I can with truth declare that my ambition or vanity does not
                            extend to any Station higher than the one I am now in. Besides which Sir it is exactly fitted to my pursuits in life.
                            You will therefore I hope Sir do me the justice to believe that I have no other intention than to acknowledge the favour
                            conferred on me. This possibly by many may be considered a superfluous ceremony, but my feelings are so much above or
                            below the standard of such reasoners or people of such sentiments, that I always feel grateful for any favour conferred on
                            me, am not ashamed to acknowledge the obligation, and never think I have done too much to repay it: and you having
                            debarred me from any other method of shewing my gratitude, much to my sorrow, I hope Sir will not take it amiss that I
                            resort to the only means left me, that of expressing it.
                        I am very sorry sorry to learn that our Negotiation at
                            Paris is not likely to turn out according to your wishes. It is to be regretted that almost all political transactions
                            depend so much on events with which they have no apparent connection. But this I imagine ever has & ever will be the
                            case, when similar views & feelings exist as I presume do as it regards the particular object of that Negotiation. I was
                            always persuaded that neither France not Spain were inclined to the cession of the Florida’s; the former probably having
                            some views on those colonies herself, the latter from the constant solicitude which she has always discovered to preserve
                            her dominions entire; and latterly possibly, if induced to cede at all, to cede to some power who would be a sort of
                            barrier to the rest, against the United States whom she most feared. But I always hoped that financial distress would
                            effect what from inclination would not be granted; and of course my expectation of success has receded just in proportion
                            as the prospect of Peace was likely to relieve the pressure of necessity, or the events of the subsequent contest with
                            Prussia tended to produce the same effect. To determine what is proper to be done, under such circumstances, requires a
                            much Superior mind to my own. It requires that deep penetration into futurity, that calm wisdom & steady conduct, for
                            which you are so remarkable. As to my own part I am too great a lover of political oeconomy & the permanent advantage
                            which it must afford to our Country, think the chances of War too problematical, the expense, waste & its introducing
                            habits of idleness & dissipation, too certain, to make me an advocate for War. In fact Sir I consider the times are
                            against a War, that the chances of ultimate Success are much against us situated as that part of the world with which we
                            have any political connections, now is, that it would border on imprudence, at least, to engage in it. Had Europe been more
                            tranquil & patient, and not on every occasion plunged herself head long into War, she would have been in a very
                            different Situation from what she now is in. I hope never to see the same kind of what appears to me under my present
                            limited view of the subject, infatuation, pervade my Countrymen. I confess Sir that it is mortifying to submit to wrong,
                            but it appears to me wise in a Nation to bear with inconsiderable & sometimes with considerable injustice than to hazard
                            great & permanent injury, by resenting it. But so great is my opinion Sir of your judgment & wisdom & so
                            satisfied am I of your love of your Country, knowledge of its strength, resources, advantageous situation & political
                            relations, and the power of the Nations with whom we should probably have to cope, that should you be of a different
                            opinion, I shall be satisfied that I have taken an erronious view of the subject; and so far as my feeble aid can benefit,
                            it certainly will be afforded in support of the measures which your profound judgment shall dictate will be most for the
                            interest of our common Country. I shall feel Sir a strong desire to see your messages to both houses of Congress, as a
                            Guide to my political Sentiments: but the state of Europe has so changed from what it was when the last advices from france
                            could have reached America at the opening of Congress, that this alteration may dictate a different line of policy from
                            what was then deemed advisable.
                        The alarm that was universally spread here at the sudden arrival of Lord St. Vincent’s has now entirely
                            subsided. It is now generally believed that this Country is totally free from danger. Confidence is so compleatly restored
                            in the Mercantile world that the paper money is daily growing better. Exchanges likewise with the several states of Europe
                            are constantly getting more in its favour, particularly with Gt. Britain. These you know Sir afford a very good
                            criterion to judge of public opinion, if nothing more. I imagine money was given & this I cannot help
                            thinking was all that was wanted.
                        I shall be very glad to hear of the safe return of Capen Lewis. His account of the interior of the Northern
                            part of our Continent must be curious & interesting.
                        Assuring you Sir of my most profound Veneration I am Sir yr mo: obdt & obliged Servt
                        
                            William Jarvis
                            
                        
                        
                            P.S. I hope, Sir, that it will not be altogether uninteresting to you to hear that I stand very well with
                                this Government. It is certain that I have taken every pains consistent with my duty to cultivate the good will of the
                                Ministry, particularly the Minister of Foreign Affairs, and I imagine that I have been tolerably successful. In so
                                doing I can assure you Sir that I have had no other object in view than to facilitate the public business which your
                                goodness has entrusted to my charge, and to use my utmost endeavours to do justice to my Office, which I hope it will
                                not, Sir, be conceived that I have altogether failed in.
                        
                    